 



EXECUTED COPY

Exhibit 10.1

$250,000,000

FIVE-YEAR CREDIT AGREEMENT

Dated April 15, 2005

among

HEARST-ARGYLE TELEVISION, INC.
as Borrower

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

BANK OF AMERICA, N.A. and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents

HARRIS NESBITT and
BNP PARIBAS
as Co-Documentation Agents



--------------------------------------------------------------------------------

     
J.P. MORGAN SECURITIES INC.
  BANC OF AMERICA SECURITIES LLC

As Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    18  
SECTION 1.03. Terms Generally
    18  
SECTION 1.04. Accounting Terms; GAAP
    19  
 
       
ARTICLE II
       
 
       
THE CREDITS
       
 
       
SECTION 2.01. The Commitments
    19  
SECTION 2.02. Loans and Borrowings
    19  
SECTION 2.03. Requests for Borrowings
    20  
SECTION 2.04. Incremental Commitments
    21  
SECTION 2.05. Swingline Loans
    22  
SECTION 2.06. Letters of Credit
    24  
SECTION 2.07. Funding of Borrowings
    28  
SECTION 2.08. Interest Elections
    29  
SECTION 2.09. Termination and Reduction of the Commitments
    30  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    30  
SECTION 2.11. Prepayment of Loans
    31  
SECTION 2.12. Fees
    32  
SECTION 2.13. Interest
    33  
SECTION 2.14. Alternate Rate of Interest
    34  
SECTION 2.15. Increased Costs
    35  
SECTION 2.16. Break Funding Payments
    36  
SECTION 2.17. Taxes
    36  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    37  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    39  
 
       
ARTICLE III
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 3.01. Organization; Powers
    40  
SECTION 3.02. Authorization; Enforceability
    40  
SECTION 3.03. Governmental Approvals; No Conflicts
    40  
SECTION 3.04. Financial Condition; No Material Adverse Change; Solvency
    40  

(i)



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.05. Properties
    41  
SECTION 3.06. Litigation and Environmental Matters
    41  
SECTION 3.07. Compliance with Laws and Agreements
    41  
SECTION 3.08. Investment and Holding Company Status
    42  
SECTION 3.09. Taxes
    42  
SECTION 3.10. ERISA
    42  
SECTION 3.11. Disclosure
    42  
SECTION 3.12. Use of Credit
    43  
SECTION 3.13. Material Debt Agreements and Liens
    43  
SECTION 3.14. Subsidiaries
    43  
SECTION 3.15. Station Licenses
    44  
SECTION 3.16. Senior Debt Status
    44  
 
       
ARTICLE IV
       
 
       
CONDITIONS
       
 
       
SECTION 4.01. Effective Date
    44  
SECTION 4.02. Each Credit Event
    45  
ARTICLE V
       
 
       
AFFIRMATIVE COVENANTS
       
 
       
SECTION 5.01. Financial Statements and Other Information
    46  
SECTION 5.02. Notices of Material Events
    47  
SECTION 5.03. Existence; Conduct of Business
    48  
SECTION 5.04. Payment of Obligations
    48  
SECTION 5.05. Maintenance of Properties; Insurance
    48  
SECTION 5.06. Books and Records; Inspection Rights
    48  
SECTION 5.07. Compliance with Laws
    49  
SECTION 5.08. Use of Proceeds
    49  
SECTION 5.09. Certain Obligations Respecting Subsidiaries
    49  
SECTION 5.10. Senior Debt Status
    49  
 
       
ARTICLE VI
       
 
       
NEGATIVE COVENANTS
       
 
       
SECTION 6.01. Indebtedness
    50  
SECTION 6.02. Liens
    51  
SECTION 6.03. Fundamental Changes
    51  
SECTION 6.04. Lines of Business
    52  
SECTION 6.05. Restricted Payments
    52  
SECTION 6.06. Transactions with Affiliates
    53  
SECTION 6.07. Restrictive Agreements
    53  
SECTION 6.08. Modifications of Certain Documents
    54  

(ii)



--------------------------------------------------------------------------------



 



              Page  
SECTION 6.09. Fiscal Year
    54  
SECTION 6.10. Certain Financial Covenants
    54  
 
       
ARTICLE VII
       
 
       
EVENTS OF DEFAULT
       
 
       
ARTICLE VIII
       
 
       
THE ADMINISTRATIVE AGENT
       
 
       
ARTICLE IX
       
 
       
MISCELLANEOUS
       
 
       
SECTION 9.01. Notices
    59  
SECTION 9.02. Waivers; Amendments
    60  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    61  
SECTION 9.04. Successors and Assigns
    62  
SECTION 9.05. Survival
    65  
SECTION 9.06. Counterparts; Integration; Effectiveness
    65  
SECTION 9.07. Severability
    66  
SECTION 9.08. Right of Setoff
    66  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    66  
SECTION 9.10. WAIVER OF JURY TRIAL
    67  
SECTION 9.11. Headings
    67  
SECTION 9.12. Treatment of Certain Information; Confidentiality
    67  
SECTION 9.13. USA Patriot Act
    68  

(iii)



--------------------------------------------------------------------------------



 



     
SCHEDULE 2.01
  - Commitments
SCHEDULE 3.13
  - Material Debt Agreements and Liens
SCHEDULE 3.14
  - Subsidiaries
SCHEDULE 6.06
  - Certain Affiliate Transactions
 
   
EXHIBIT A
  - Form of Assignment and Assumption
EXHIBIT B
  - Form of Opinion of Counsel to the Borrower

(iv)

 



--------------------------------------------------------------------------------



 



     FIVE-YEAR CREDIT AGREEMENT dated as of April 15, 2005, among HEARST-ARGYLE
TELEVISION, INC.; the LENDERS party hereto; BANK OF AMERICA, N.A., and WACHOVIA
BANK, NATIONAL ASSOCIATION as Co-Syndication Agents; HARRIS NESBITT and BNP
PARIBAS as Co-Documentation Agents; and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

          The Borrower (such term and each other capitalized term used in the
preamble or this introductory paragraph having the meaning specified in
Article I) has requested that (a) the Lenders extend credit to it in the form of
Revolving Loans in an aggregate principal amount at any time outstanding not in
excess of $250,000,000, less the LC Exposure and the Swingline Exposure at such
time, (b) the Swingline Lender extend credit to it in the form of Swingline
Loans in an aggregate principal amount at any time outstanding not in excess of
$25,000,000 and (c) the Issuing Lender issue Letters of Credit in an aggregate
face amount at any time outstanding not in excess of $50,000,000. The Lenders,
the Swingline Lender and the Issuing Lender are willing to extend such credit to
the Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

          “Acquisition” means an acquisition of additional television
broadcasting stations, additional broadcast industry related assets or other
assets or businesses pursuant to a merger or consolidation, a purchase of stock
or assets or the entering into of an LMA Arrangement.

          “Additional Borrower Indebtedness” means Indebtedness of the Borrower
incurred in accordance with the provisions of Section 6.01(g).

          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate.

          “Administrative Agent” means JPMCB, in its capacity as administrative
agent for the Lenders hereunder.

          “Administrative Agent Fee Letter” means the Administrative Agent Fee
Letter dated December 17, 2004 between the Administrative Agent and the
Borrower.

 



--------------------------------------------------------------------------------



 



          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

          “Applicable Margin” means, with respect to any ABR Loan (including any
Swingline Loan) or Eurodollar Loan (except as otherwise provided in any
Incremental Credit Agreement with respect to any Incremental Term Loan), or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “ABR Loans”,
“Eurodollar Loans” or “Commitment Fee”, as the case may be, based upon the
Leverage Ratio as at the last day of the fiscal quarter most recently ended as
to which the Borrower has delivered financial statements pursuant to
Section 5.01 (or, prior to the delivery of the first of such statements after
the Effective Date, upon the Leverage Ratio set forth in the certificate of a
Financial Officer delivered pursuant to Section 4.01(e)):

                                        Leverage Ratio     Eurodollar Loans    
  ABR Loans       Commitment Fee      
Less than or equal to 1.5 to 1.0
      0.500 %       0.000 %       0.150 %    
Less than or equal to 2.5 to 1.0 but greater than 1.5 to 1.0
      0.625 %       0.000 %       0.150 %    
Less than or equal to 3.5 to 1.0 but greater than 2.5 to 1.0
      0.750 %       0.000 %       0.175 %    
Less than 4.5 to 1.0 but greater than 3.5 to 1.0
      0.875 %       0.000 %       0.200 %    
Greater than or equal to 4.5 to 1.0
      1.000 %       0.000 %       0.250 %    

          Each change in the “Applicable Margin” based upon any change in the
Leverage Ratio shall become effective for purposes of the accrual of interest
and commitment fees hereunder (including in respect of all then-outstanding
Loans and Commitments) on the date three Business Days after the delivery to the
Administrative Agent of the financial statements of the Borrower and its
Subsidiaries indicating such change pursuant to Section 5.01, and shall remain
effective for such purpose until three Business Days after the next delivery of
such financial statements to the Administrative Agent hereunder; provided that,
notwithstanding the foregoing, the Applicable Margin shall be the highest rates
provided for in the above schedule

 



--------------------------------------------------------------------------------



 



for any period during which the Borrower shall be in default of its obligation
to deliver financial statements for any fiscal period by the times specified in
Section 5.01 (but upon the cure or waiver of any such Default, this proviso
shall no longer be applicable until another such Default shall occur).

          “Applicable Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

          “Arrangement Fee Letter” means the Arrangement Fee Letter dated
December 17, 2004 between the Arrangers and the Borrower.

          “Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and a permitted assignee (with the consent of the party or
parties whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

          “Borrower” means Hearst-Argyle Television, Inc., a Delaware
corporation.

          “Borrowing” means (a) Loans of the same Class and Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect or (b) a Swingline Loan.

          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

          “Broadcast Cash Flow” means, for any period, the EBITDA for such
period plus Corporate Overhead for such period.

          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and

 



--------------------------------------------------------------------------------



 



the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

          “Change of Control” means that (a) an aggregate of at least 35% of the
outstanding shares of capital stock of the Borrower shall cease to be owned
beneficially by (i) Hearst and (ii) all “Permitted Transferees” under and as
defined in the Amended and Restated Certificate of Incorporation of the Borrower
as in effect on the date hereof or (b) Hearst and such “Permitted Transferees”,
collectively, shall cease to be able to elect a majority of the members of the
Board of Directors of the Borrower (or such greater number of the members of
such Board of Directors as shall be necessary, under the Certificate of
Incorporation and by-laws of the Borrower, to approve all actions requiring
approval of such Board of Directors assuming full attendance by all members of
such Board of Directors at a meeting thereof).

          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or the Issuing Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority with which, if the same does not have the force of
law, such Lender or the Issuing Lender believes in good faith that it would be
disadvantageous not to comply, in each case made or issued after the date of
this Agreement.

          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Term Loans (with the Incremental Term Loans made on any one date to
constitute a separate Class) or Swingline Loans and, when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Commitment or
an Incremental Term Commitment.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

          “Commitment” means a Revolving Commitment or an Incremental Term
Commitment, or any combination thereof (as the context requires).

          “Consolidated Net Income” for any period means the net income of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, excluding:

     (a) the proceeds of any life insurance policy,

     (b) any gains arising from (i) the sale or other disposition of any assets
(other than current assets) to the extent that the aggregate amount of the gains
during such period exceeds the aggregate amount of the losses during such period
from the sale, abandonment or other disposition of assets (other than current
assets), (ii) any write-up of assets or (iii) the acquisition of outstanding
securities of the Borrower or any Subsidiary,

     (c) any amount representing any interest in the undistributed earnings of
any other Person (other than a Subsidiary),

 



--------------------------------------------------------------------------------



 



     (d) any earnings, prior to the date of acquisition, of any Person acquired
in any manner, and any earnings of any Subsidiary prior to its becoming a
Subsidiary,

     (e) any earnings of a successor to or transferee of the assets of the
Borrower prior to its becoming such successor or transferee,

     (f) any deferred credit (or amortization of a deferred credit) arising from
the acquisition of any Person, and

     (g) any extraordinary gains not covered by clause (b) above.

          “Consolidated Net Worth” means, at any date, on a consolidated basis
without duplication for the Borrower and its Subsidiaries, (a) the sum of
(i) capital stock taken at par or stated value plus (ii) capital in excess of
par or stated value relating to capital stock plus (iii) retained earnings (or
minus any retained earnings deficit) minus (b) the sum of treasury stock,
capital stock subscribed for and unissued and other contra-equity accounts, all
determined in accordance with GAAP.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

          “Convertible Junior Subordinated Debentures” means the 7.5%
Convertible Junior Subordinated Deferrable Interest Debentures of the Company
outstanding on the date hereof in an amount not exceeding $206,185,601 issued to
Hearst-Argyle Trust.

          “Convertible Junior Subordinated Debentures Indenture” means the
Indenture dated as of December 20, 2001 between the Borrower and Wilmington
Trust Company.

          “Corporate Overhead” means, for any period, all amounts paid or
incurred by the Borrower and its Subsidiaries (determined on a consolidated
basis) during such period in respect of all items of general corporate overhead
and administrative expenses and the like, including (a) all such amounts paid or
payable to any Affiliate of the Borrower other than any Subsidiary and (b) all
Management Fees.

          “Declaration of Trust” means the Amended and Restated Declaration of
Trust dated as of December 20, 2001 between the Hearst-Argyle Trust and the
trustees named therein.

          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

          “Dividend Payment” means dividends (in cash, property or obligations)
on, or other payments or distributions on account of, or the setting apart of
money for a sinking or other analogous fund for, or the purchase, redemption,
retirement or other acquisition of, any shares of any class of stock of the
Borrower or of any warrants, options or other rights to acquire the same (or,
other than in respect of employee compensation arrangements entered into in the
ordinary

 



--------------------------------------------------------------------------------



 



course of business, to make any payments to any Person, such as “phantom stock”
payments, where the amount thereof is calculated with reference to the fair
market or equity value of the Borrower or any of its Subsidiaries), but
excluding dividends payable solely in shares of any class of capital stock of
the Borrower (other than capital stock that is redeemable prior to the Maturity
Date).

          “dollars” or “$” refers to lawful money of the United States of
America.

          “EBITDA” means, for any period, the net income (loss) of the Company
and the Subsidiaries for such period (determined on a consolidated basis by
reference to GAAP) plus, to the extent deducted in computing such consolidated
net income for such period, the sum (without duplication) of (a) consolidated
net interest expense (including net interest expense payable to the
Hearst-Argyle Capital Trust), (b) consolidated income tax expense,
(c) depreciation and amortization expense (excluding amortization of program
rights), (d) extraordinary or non-recurring expenses or losses and (e) equity in
the net loss of affiliates in which the Borrower holds a minority interest,
minus, to the extent included in computing such consolidated net income for such
period, equity in the net income of affiliates in which the Borrower holds a
minority interest. If during any period for which EBITDA is being determined the
Borrower or any Subsidiary shall have made any Acquisition, then, for all
purposes of this Agreement, EBITDA shall be determined on a pro forma basis for
such period as if the relevant Acquisition had been made or consummated on the
first day of such period.

          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

          “Equity Rights” means, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

 



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or of a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

          “Event of Default” has the meaning assigned to such term in
Article VII.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits tax or any similar tax imposed by any jurisdiction referred to in the
preceding clause (a), and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement or is attributable to
such Foreign Lender’s failure or inability to comply with Section 2.17(e),
except to the extent that such Foreign Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).

 



--------------------------------------------------------------------------------



 



          “Existing Senior Debt” means, collectively, the Private Placement
Debt, Indebtedness evidenced by the Senior Notes and the Indebtedness evidenced
by the Senior Debentures.

          “FCC” means the Federal Communications Commission or any governmental
authority substituted therefor.

          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

          “Fee Letters” means the Administrative Agent Fee Letter and the
Arrangement Fee Letter.

          “Film Obligations” means obligations in respect of the purchase, use,
license or acquisition of programs, programming materials, films and similar
assets used in connection with the business and operation of the Borrower and
its Subsidiaries.

          “Financial Officer” means the chief financial officer, vice-president
of finance, principal accounting officer, treasurer or controller of the
Borrower.

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

          “GAAP” means, subject to the terms of Section 1.04 hereof, generally
accepted accounting principles in the United States of America.

          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

          “Guarantee” means a guarantee, an endorsement, a contingent agreement
to purchase or to furnish funds for the payment or maintenance of, or otherwise
to be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including
causing a bank or other financial institution to issue a letter of credit or
other similar instrument for the benefit of another Person, but excluding (a)

 



--------------------------------------------------------------------------------



 



endorsements for collection or deposit in the ordinary course of business and
(b) typical and customary indemnification obligations, and representations and
warranties, made in connection with the purchase or sale of property or the
issuance of securities. The terms “Guarantee” and “Guaranteed”, when used as
verbs, shall have correlative meanings.

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Hearst” means The Hearst Corporation, a Delaware corporation.

          “Hearst-Argyle Trust” means Hearst-Argyle Capital Trust, a Delaware
statutory business trust and wholly owned unconsolidated Subsidiary of the
Borrower.

          “Hearst-Argyle Trust Common Securities” means Hearst-Argyle Trust’s
Common Securities.

          “Hearst-Argyle Trust Preferred Securities” means Hearst-Argyle Trust’s
7.5% Convertible Preferred Securities.

          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement,
equity derivative or other interest or currency exchange rate or commodity price
hedging arrangement.

          “Incremental Commitment” means an Incremental Revolving Commitment or
an Incremental Term Commitment, or any combination thereof (as the context
requires).

          “Incremental Credit Agreement” shall mean an Incremental Credit
Agreement, in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Revolving Lenders or Incremental Term Lenders, as applicable.

          “Incremental Lender” means a Lender with an Incremental Commitment.

          “Incremental Revolving Commitment” means a commitment of any Lender,
established pursuant to Section 2.04, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder.

          “Incremental Revolving Lender” means a Lender with an Incremental
Revolving Commitment.

          “Incremental Term Commitment” means a commitment of any Lender,
established pursuant to Section 2.04, to make Incremental Term Loans to the
Borrower.

          “Incremental Term Lender” means a Lender with an Incremental Term
Commitment or an outstanding Incremental Term Loan.

 



--------------------------------------------------------------------------------



 



          “Incremental Term Loan” means a Loan made pursuant to clause (b) of
Section 2.01.

          “Indebtedness” means, for any Person, the sum (determined on a
consolidated basis without duplication in accordance with GAAP) of the
following: (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such Property from such Person);
(b) obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within 180 days
of the date the respective goods are delivered or the respective services are
rendered; (c) Indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) Capital Lease Obligations of such
Person; and (f) Indebtedness of others Guaranteed by such Person; provided that,
such term shall not in any event include (i) for all purposes of this Agreement,
the first $200,000,000 principal amount of obligations of the Borrower and
Hearst-Argyle Trust arising under or in respect of the Preferred Security
Agreements, including the Convertible Junior Subordinated Debentures, (ii)
contingent consideration payable in connection with an Acquisition where, as of
the date of determination, the contingency requiring payment of such
consideration is unlikely to occur (except that in any event any such contingent
consideration required to be carried as a liability on a balance sheet of the
Borrower and its Subsidiaries, or required to be disclosed in a footnote to such
balance sheet, shall constitute Indebtedness), (iii) obligations under Hedging
Agreements, (iv) Film Obligations or (v) obligations in respect of letters of
credit or surety bonds issued in connection with fiduciary or fidelity
obligations of or with respect to such Person in the ordinary course of
business.

          The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Information Memorandum” means the Confidential Information Memorandum
dated April, 2005, prepared in connection with the syndication to the Lenders of
the initial Revolving Commitments under this Agreement.

          “Interest Coverage Ratio” means, for any period, the ratio of
(a) EBITDA for such period to (b) Interest Expense for such period.

          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.08.

 



--------------------------------------------------------------------------------



 



          “Interest Expense” means, for any period, the sum for the Borrower and
its Subsidiaries during such period (determined on a consolidated basis without
duplication in accordance with GAAP) of the following: (a) all interest in
respect of Indebtedness (including the interest component of any payments in
respect of Capital Lease Obligations, but excluding any capitalized financing
fees) accrued or capitalized during such period (whether or not actually paid
during such period), plus (b) all interest in respect of obligations arising
under the Preferred Security Agreements, including the Convertible Junior
Subordinated Debentures, plus (c) the net amount payable (or minus the net
amount receivable) under Hedging Agreements during such period (whether or not
actually paid or received during such period), minus all interest income of the
Borrower and its Subsidiaries for such period.

          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), each Quarterly Date, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Borrowing with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender participating in such Borrowing, nine or
twelve months) thereafter, as specified in the applicable Borrowing Request or
Interest Election Request; provided, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) no Interest Period may end after the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

          “Issuing Lender” means JPMCB, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(j). The Issuing Lender may, with the consent of the Borrower (not
to be unreasonably withheld), arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

          “JPMCB” means JPMorgan Chase Bank, N.A.

          “LC Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.

 



--------------------------------------------------------------------------------



 



          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Incremental Credit Agreement, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes each Swingline Lender.

          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.

          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for the rights
and obligations of the parties concerned or at risk with respect to such Letter
of Credit.

          “Leverage Ratio” means, at any date, the ratio of (a) the sum, for the
Borrower and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP) of the aggregate amount of all Indebtedness
as at such date to (b) EBITDA for the period of four consecutive fiscal quarters
ending on or most recently prior to such date.

          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Screen (or on
any successor or substitute page of such Screen, or any successor to or
substitute for such Screen, providing rate quotations comparable to those
currently provided on such page of such Screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the LIBO Rate with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 



--------------------------------------------------------------------------------



 



          “LMA Arrangement” means, with respect to any Person that owns any
television broadcasting station, (a) any so-called “local marketing agreements”
or any other arrangements with any other television broadcasting station (other
than with the Borrower or another Subsidiary with respect to one of the
Stations) whereby the parties agree to function cooperatively in terms of
programming, advertising, sales, management, consulting or similar services; or
(b) any so-called “time brokerage agreements” or any other agreements or
arrangements under which any Station shall (i) sell broadcast time to any other
television broadcasting station (other than to any other Station) which programs
such broadcast time and sells its own commercial advertising announcements
during such broadcast time or (ii) purchase broadcast time on any other
television broadcasting station (other than on any other Station) for the
purpose of programming such broadcast time and selling its commercial
advertisements during such time.

          “Loan Documents” means, collectively, this Agreement, any promissory
notes executed and delivered by the Borrower pursuant hereto, the Letter of
Credit Documents and any Incremental Credit Agreements.

          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement or any Incremental Credit Agreement.

          “Management Fees” means, for any period, any amounts paid or incurred
by the Borrower or any of its Subsidiaries to any of its Affiliates (excluding
to the Borrower and its Subsidiaries) on account of fees, salaries,
administrative expenses and other compensation (including on account of any
regular, special or accrued bonuses); provided that “Management Fees” for any
period shall not include any non-cash stock option expense (or be reduced by any
non-cash stock option gain) in respect of options for the capital stock of the
Borrower issued to any of its or its Subsidiaries’ officers, directors or
employees.

          “Margin Stock” means “margin stock” within the meaning of Regulations
T, U and X.

          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, prospects or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole (excluding
adverse changes to prospects as a result of changes affecting the television
broadcasting industry generally), (b) the ability of the Borrower to perform any
of its obligations under this Agreement or any of the other Loan Documents or
(c) the rights of or benefits available to the Lenders under this Agreement or
any of the other Loan Documents.

          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $20,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.

 



--------------------------------------------------------------------------------



 



          “Maturity Date” means April 15, 2010.

          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

          “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

          “Permitted Encumbrances” means:

     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

     (d) deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and

     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 



--------------------------------------------------------------------------------



 



          “Preferred Securities Agreements” means collectively, the Securities
Purchase Agreement, the Declaration of Trust, the Hearst-Argyle Trust Common
Securities, the Hearst-Argyle Trust Preferred Securities, the Preferred
Securities Guarantee, the Common Securities Guarantee and the Convertible Junior
Subordinated Debentures Indenture, together with such additional securities
purchase agreements or other documents having substantially identical terms as
the foregoing (except for maturity, conversion price, prepayment or redemption
premiums and non-call provisions) relating or applicable to any one or more
additional series of Hearst-Argyle Trust Preferred Securities and Convertible
Junior Subordinated Debentures.

          “Preferred Securities Guarantee” means the Preferred Securities
Guarantee dated as of December 20, 2001 between the borrower and Wilmington
Trust Company.

          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

          “Private Placement Debt” means the Indebtedness of the Borrower in
respect of its 7.18% Senior Notes due 2010, in an aggregate original principal
amount of $450,000,000, which Notes were issued by the Borrower pursuant to the
several separate Note Purchase Agreements, each dated as of December 1, 1998,
between the Borrower and the purchasers referred to therein.

          “Private Placement Debt Documents” means, collectively, the senior
notes evidencing the Private Placement Debt and the several separate Note
Purchase Agreements pursuant to which the Private Placement Debt was issued.

          “Quarterly Dates” means the last Business Day of March, June,
September and December in each year, the first of which shall be the first such
day after the date hereof.

          “Register” has the meaning set forth in Section 9.04.

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

          “Required Lenders” means, at any time, Lenders having Revolving
Exposures, Incremental Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Exposures, outstanding Incremental Term
Loans and unused Commitments at such time.

          “Restricted Debt Payment” means any purchase, redemption, retirement
or acquisition for value, or the setting apart of any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of any Subordinated
Indebtedness, provided that the term “Restricted Debt Payment” shall not include
regularly scheduled payments of principal or interest in respect of Subordinated

 



--------------------------------------------------------------------------------



 



Indebtedness to the extent required pursuant to the instruments evidencing such
Subordinated Indebtedness.

          “Restricted Payments” means, collectively, any Dividend Payment and
any Restricted Debt Payment.

          “Revolving Availability Period” means the period from and including
the Effective Date to but excluding the earlier of (a) the Maturity Date and
(b) the date of termination of the Revolving Commitments.

          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to an
Incremental Credit Agreement entered into by such Lender and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
Incremental Credit Agreement pursuant to which such Lender shall have assumed or
made its Revolving Commitment, as applicable. The aggregate amount of the
Lenders’ Revolving Commitments on the date hereof is $250,000,000. Unless the
context shall otherwise require, after the effectiveness of any Incremental
Revolving Commitment of any Lender, the “Revolving Commitment” of such Lender
shall include such Incremental Revolving Commitment.

          “Revolving Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time, after giving effect to any
Loans to be made or repaid on such date.

          “Revolving Lender” means a Lender with a Revolving Commitment or, if
the Revolving Commitments have terminated or expired, a Lender with a Revolving
Exposure.

          “Revolving Loan” means a Loan made pursuant to clause (a) of
Section 2.01.

          “Securities Purchase Agreement” means the Securities Purchase
Agreement dated as of December 20, 2001 among the Hearst-Argyle Trust and the
purchasers named therein.

          “Senior Debentures” means the Borrower’s 7.50% Senior Debentures Due
2027.

          “Senior Debenture Indenture” means the Indenture dated as of
November 13, 1997, as amended by the First Supplemental Indenture dated
November 13, 1997, between the Borrower and Bank of Montreal Trust Company, as
trustee, pursuant to which the Senior Debentures have been issued.

          “Senior Notes” means the Borrower’s 7.00% Senior Notes Due 2007 and
the Borrower’s 7.00% Senior Notes Due 2018.

 



--------------------------------------------------------------------------------



 



          “Senior Notes Indentures” means, collectively, (a) the Indenture dated
as of November 13, 1997, between the Borrower and Bank of Montreal Trust
Company, as trustee, pursuant to which the Borrower’s Senior Notes Due 2007 have
been issued and (b) the Second Supplemental Indenture dated as of January 13,
1998, between the Borrower and Bank of Montreal Trust Company, as trustee,
pursuant to which the Borrower’s Senior Notes Due 2018 have been issued.

          “Station Licenses” means all authorizations, licenses or permits
issued by the FCC and granted or assigned to the Borrower or any Subsidiary, or
under which the Borrower or any Subsidiary has the right to operate any Station,
together with any extensions or renewals thereof.

          “Stations” means the television broadcasting stations from time to
time owned by the Borrower or any of its Subsidiaries.

          “Statutory Reserve Rate” means, for any day, a fraction (expressed as
a decimal), the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and in effect on such day to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. The Statutory Reserve Rate as of the date hereof is one.

          “Subordinated Indebtedness” means the Convertible Junior Subordinated
Debentures and any Indebtedness that by its terms is subordinate or junior in
right of payment to the Loans.

          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

          “Subsidiary” means a subsidiary of the Borrower.

 



--------------------------------------------------------------------------------



 



          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Revolving Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.

          “Swingline Lender” means JPMCB, in its capacity as lender of Swingline
Loans hereunder.

          “Swingline Loan” means a Loan made pursuant to Section 2.05.

          “Syndication Agent” means Bank of America, N.A., in its capacity as
syndication agent hereunder.

          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.

          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

          “wholly owned “ means, with respect to any subsidiary of any Person,
any corporation, partnership or other entity of which all of the equity
securities, Equity Rights or other ownership interests (other than, in the case
of a corporation, directors’ qualifying shares) are directly or indirectly owned
or controlled by such Person or one or more wholly owned subsidiaries of such
Person or by such Person and one or more wholly owned subsidiaries of such
Person.

          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., an “ABR Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., an “ABR Revolving Borrowing”).

          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such

 



--------------------------------------------------------------------------------



 



agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) any
reference to a statute shall be construed as a reference to such statute as the
same may have been amended or re-enacted from time to time.

          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with, or derived by reference to, GAAP, as in effect
from time to time, whether or not such terms have a meaning under GAAP; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

THE CREDITS

          SECTION 2.01. The Commitments. Subject to the terms and conditions set
forth herein, (a) each Revolving Lender agrees to make Revolving Loans to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment and (b) each Incremental
Term Lender agrees to make Incremental Term Loans to the Borrower in an
aggregate principal amount not to exceed its Incremental Term Commitment on the
date or dates determined in accordance with Section 2.04. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans. Amounts paid or prepaid in
respect of Incremental Term Loans may not be reborrowed.

          SECTION 2.02. Loans and Borrowings.

          (a) Obligation of Lenders. Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other

 



--------------------------------------------------------------------------------



 



Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

          (b) Types of Loans. Subject to Section 2.14, each Borrowing (other
than a Swingline Loan) shall be comprised entirely of ABR Loans or Eurodollar
Loans, as the Borrower may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan, except as provided in Section 2.05(b). Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement, except that if the designation of
any such foreign branch or Affiliate shall result (other than by reason of a
Change of Law occurring after such designation) in any costs, reductions or
taxes which would not otherwise have been applicable, such Lender shall not be
entitled to compensation for such costs, reductions or taxes unless it shall in
good faith have determined such designation to be necessary or advisable to
avoid any material disadvantage to it.

          (c) Minimum Amounts. At the commencement of each Interest Period for
any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount equal
to $5,000,000 or a larger multiple of $1,000,000. At the time that each ABR
Borrowing (other than a Swingline Loan) is made, such Borrowing shall be in an
aggregate amount equal to $1,000,000 or a larger multiple of $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments of the applicable Class or,
in the case of an ABR Revolving Borrowing, that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(f). Each
Swingline Loan shall be in an amount equal to $500,000 or a larger multiple of
$100,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 12
Eurodollar Borrowings outstanding.

          SECTION 2.03. Requests for Borrowings. To request a Borrowing (other
than a Swingline Loan, as to which the provisions of Section 2.05 shall apply),
the Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(f) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

     (i) whether the requested Borrowing is to be a Revolving Borrowing or an
Incremental Term Borrowing;

     (ii) the aggregate amount of the requested Borrowing;

 



--------------------------------------------------------------------------------



 



     (iii) the date of such Borrowing, which shall be a Business Day;

     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

          SECTION 2.04. Incremental Commitments.

          (a) Request for Incremental Commitments. The Borrower may from time to
time, by written notice to the Administrative Agent, request Incremental
Commitments, from one or more Persons, including any existing Lender, who may
elect to extend Incremental Commitments and to become Incremental Lenders;
provided that the aggregate principal amount of all Incremental Commitments made
pursuant to this Section shall not exceed $250,000,000; provided further that
each Incremental Lender, if not already a Lender hereunder, shall be subject to
the prior written approval of the Administrative Agent (which approval shall not
be unreasonably withheld or delayed). Such notice shall specify (i) whether the
Borrower requests Incremental Revolving Commitments or Incremental Term
Commitments, (ii) the amount of such Incremental Commitments being requested
(which shall be in the minimum aggregate principal amount of $25,000,000),
(iii) the date on which such Incremental Commitments are requested to become
effective (which shall not be less than 10 Business Days nor more than 60 days
after the date of such notice (which time periods may be modified or waived at
the discretion of the Administrative Agent)) and (iv) in the case of a request
for Incremental Term Commitments, the proposed terms of the Incremental Term
Loans to be made thereunder. Notwithstanding the foregoing, any Lender may in
its sole discretion decline to provide any requested Incremental Commitment.

          (b) Incremental Credit Agreement. The Borrower and each Incremental
Lender shall execute and deliver to the Administrative Agent an Incremental
Credit Agreement evidencing the Incremental Commitment of such Lender, which, in
the case of any Incremental Credit Agreement establishing Incremental Term
Commitments, shall specify the terms of the Incremental Term Loans to be made
thereunder, including the final maturity thereof (which shall not be earlier
than the Maturity Date), any provisions relating to amortization of or mandatory
prepayments or offers to prepay such Loans (it being agreed that the weighted
average life to maturity of the Incremental Term Loans of any Class shall be not
less than the remaining

 



--------------------------------------------------------------------------------



 



Revolving Availability Period and that provisions for mandatory prepayments of
and offers to prepay such Loans shall not require any such prepayment or offer
to prepay prior to the Maturity Date), the interest to accrue and be payable
thereon and any fees to be payable in respect thereof. No Incremental Credit
Agreement may establish any affirmative or negative covenant of the Borrower,
Event of Default or remedy that by its terms benefits one or more but not all of
the Classes of Commitments or Loans hereunder. No Incremental Term Loan may be
secured by any collateral or guaranteed by any Person that does not secure or
guarantee the other Classes of Loans hereunder. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Credit
Agreement.

          (c) Conditions to Effectiveness. No Incremental Commitment shall
become effective under this Section unless (i) on the date of such
effectiveness, the conditions set forth in clauses (a) and (b) of the first
sentence of Section 4.02 shall be satisfied and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by the
President, a Vice President or a Financial Officer of the Borrower, and (ii) the
Administrative Agent shall have either received documents consistent with those
delivered on the Effective Date pursuant to clauses (a) through (e) of
Section 4.01 or waived the requirement that the Borrower deliver such documents.

          (d) Pro Rata Holding of Revolving Loans. Each of the parties hereto
agrees that the Administrative Agent may take any and all actions that it may
determine to be reasonably necessary to ensure that, after giving effect to any
Incremental Revolving Commitment pursuant to this Section, the outstanding
Revolving Loans are held by the Revolving Lenders in accordance with their new
Applicable Percentages. This may be accomplished at the discretion of the
Administrative Agent (i) by requiring the outstanding Revolving Loans to be
prepaid with the proceeds of a new Revolving Borrowing, (ii) by permitting the
Revolving Borrowings outstanding at the time of any increase in the aggregate
Revolving Commitments pursuant to this Section to remain outstanding until the
last days of the respective Interest Periods therefor, even though the Revolving
Lenders would hold such Revolving Borrowings other than in accordance with their
new Applicable Percentages, or (iii) by any combination of the foregoing. Any
prepayment described in this paragraph shall be subject to Section 2.16, but
otherwise without premium or penalty.

          SECTION 2.05. Swingline Loans.

          (a) Agreement to Make Swingline Loans. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the aggregate amount of the Lenders’ Revolving Exposures
exceeding the aggregate amount of the Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

          (b) Interest Rates. Swingline Loans shall be ABR Loans, except that
the Swingline Lender and the Borrower may agree that the interest rate in
respect of a Swingline

 



--------------------------------------------------------------------------------



 



Loan be an alternative rate of interest (and with such applicable margins and
prepayment premiums) as may from time to time be offered by the Swingline Lender
to the Borrower in its sole discretion; provided that upon any sale pursuant to
Section 2.05(d) of participations in any Swingline Loan the interest on which is
determined by reference to such an alternative rate, such Swingline Loan shall
automatically be converted into an ABR Loan.

          (c) Notice of Swingline Loans by Borrower. To request a Swingline
Loan, the Borrower shall notify the Administrative Agent of such request by
telephone (confirmed by fax), not later than 12:00 noon, New York City time, on
the day of the proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(f), by
remittance to the Issuing Lender) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

          (d) Participations by Lenders in Swingline Loans. The Swingline Lender
may by written notice given to the Administrative Agent (with a copy to the
Borrower) not later than 10:00 a.m., New York City time, on any Business Day
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice to the
Administrative Agent shall specify the aggregate amount of Swingline Loans in
which Revolving Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above in this paragraph, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests

 



--------------------------------------------------------------------------------



 



may appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

          SECTION 2.06. Letters of Credit.

          (a) General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Lender to issue, at any time and from time to time during the Revolving
Availability Period, Letters of Credit for the Borrower’s account in such form
as is acceptable to the Issuing Lender in its reasonable determination.

          (b) Notice of Issuance, Amendment, Renewal or Extension. To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or fax (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit (including, without limitation, any terms or conditions
requiring collateral other than the cash collateral described in paragraph
(k) of this Section), the terms and conditions of this Agreement shall control.

          (c) Limitations on Amounts. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the aggregate LC Exposure shall not exceed $50,000,000 and
(ii) the aggregate amount of the Lenders’ Revolving Exposures shall not exceed
the aggregate amount of the Revolving Commitments.

          (d) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date 12 months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, 12 months after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date. A Letter of Credit may
provide for automatic renewals for additional periods of up to one year subject
to a right on the part of the Issuing Lender to prevent any such renewal from
occurring by giving notice to the beneficiary during a specified period in
advance of any such renewal, and the failure of the Issuing Lender to give such
notice by the end of such period shall for all purposes hereof be deemed an
extension of such Letter of Credit; provided that in no event shall any

 



--------------------------------------------------------------------------------



 



Letter of Credit, as extended from time to time, expire after the date that is
five Business Days prior to the Maturity Date.

          (e) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof), and without any
further action on the part of the Issuing Lender or the Revolving Lenders, the
Issuing Lender hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Lender, a participation in such Letter of
Credit equal to such Revolving Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

          In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, promptly upon the request of the
Issuing Lender, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Lender and not reimbursed by the Borrower on
the date due as provided in paragraph (f) of this Section, or of any
reimbursement payment required to be refunded by the Issuing Lender to the
Borrower for any reason. Each such payment shall be made in the same manner as
provided in Section 2.07 with respect to Loans made by such Revolving Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to paragraph (f) of this Section, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that the
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such Revolving Lenders and the Issuing Lender as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

          (f) Reimbursement. If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than 2:00
p.m., New York City time, on (i) the Business Day that the Borrower receives
notice of such LC Disbursement, if such notice is received prior to 10:00 a.m.,
New York City time, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time; provided that, if such LC Disbursement is not less than $100,000, the
Borrower may, so long as no Event of Default described in clause (h) or (i) of
Article VII has occurred and is continuing, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR

 



--------------------------------------------------------------------------------



 



Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.

          (g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders
or the Issuing Lender, or any of the Related Parties of any of the foregoing,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit by the Issuing Lender or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s gross
negligence or willful misconduct. The parties hereto expressly agree that:

     (i) the Issuing Lender may accept documents that it believes in good faith
appear on their face to be in substantial compliance with the terms of a Letter
of Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit;

     (ii) the Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to decline to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and

     (iii) this Section shall establish the standard of care to be exercised by
the Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

          (h) Disbursement Procedures. The Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for

 



--------------------------------------------------------------------------------



 



payment under a Letter of Credit. The Issuing Lender shall promptly after such
examination notify the Administrative Agent and the Borrower by telephone
(confirmed by fax) of such demand for payment and whether the Issuing Lender has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Lender and the Revolving Lenders with
respect to any such LC Disbursement.

          (i) Interim Interest. If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Lender, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (f) of this Section to reimburse the
Issuing Lender shall be for the account of such Revolving Lender to the extent
of such payment.

          (j) Replacement of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Lender. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Lender shall have all the rights
and obligations of the replaced Issuing Lender under this Agreement with respect
to Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Lender” shall be deemed to include such successor or any
previous Issuing Lender, or such successor and all previous Issuing Lenders, as
the context shall require. After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

          (k) Cash Collateralization. If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing more than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall immediately deposit into an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. The Borrower shall also
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b). Each such deposit shall be held by the Administrative Agent
as collateral for

 



--------------------------------------------------------------------------------



 



the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Lender for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing more than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement provided that such moneys shall be promptly returned to the Borrower
upon the satisfaction of such reimbursement obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

          SECTION 2.07. Funding of Borrowings.

          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Borrowings made to finance the reimbursement of an
LC Disbursement as provided in Section 2.06(f) shall be remitted by the
Administrative Agent to the Issuing Lender.

          (b) Presumption by Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans of such Class. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 



--------------------------------------------------------------------------------



 



          SECTION 2.08. Interest Elections.

          (a) Elections by Borrower. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

          (b) Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

          (c) Information in Election Notices. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

          (d) Notice by Administrative Agent to Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each relevant Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 



--------------------------------------------------------------------------------



 



          (e) Presumptions if No Notice; Event of Default. If the Borrower fails
to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

          SECTION 2.09. Termination and Reduction of the Commitments.

          (a) Scheduled Termination. Unless previously terminated, (i) the
Revolving Commitments shall terminate on the Maturity Date and (ii) any
Incremental Term Commitments shall terminate on the date specified in the
applicable Incremental Credit Agreement.

          (b) Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class pursuant to this Section
shall be in an amount that is $5,000,000 or a larger multiple of $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of Loans in accordance with
Section 2.11, the aggregate amount of the Lenders’ Revolving Exposures would
exceed the aggregate amount of the Revolving Commitments.

          (c) Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments of
any Class under paragraph (b) of this Section at least three Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

          (d) Effect of Termination or Reduction. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

          SECTION 2.10. Repayment of Loans; Evidence of Debt.

          (a) Repayment. The Borrower hereby unconditionally promises to pay the
Loans outstanding hereunder as follows:

     (i) to the Administrative Agent for the account of each Lender, the
outstanding principal amount of each Revolving Loan of such Lender on the
Maturity Date,

 



--------------------------------------------------------------------------------



 



     (ii) to the Administrative Agent for the account of each Incremental Term
Lender, the outstanding principal amount of each Incremental Term Loan of such
Lender in such amounts and on such dates as provided in the applicable
Incremental Credit Agreement, and

     (iii) to the Swingline Lender, the outstanding principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the last day of a calendar month and that is at
least two Business Days after such Swingline Loan is made.

          (b) Maintenance of Loan Accounts by Lenders. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

          (c) Maintenance of Loan Accounts by Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

          (d) Effect of Loan Accounts. The entries made in the accounts
maintained pursuant to paragraph (b) or (c) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

          (e) Promissory Notes. Any Lender may request that Loans of any Class
made by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and
reasonably acceptable to the Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

          SECTION 2.11. Prepayment of Loans.

          (a) Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section; provided that
any prepayments made pursuant to this paragraph in respect of (i) ABR Loans
shall be in an aggregate amount of $5,000,000 or a larger multiple of $1,000,000
and (ii) Eurodollar Loans shall be in an aggregate amount of $10,000,000 or a
larger multiple of $1,000,000.

 



--------------------------------------------------------------------------------



 



          (b) Mandatory Prepayments. In the event that the aggregate principal
amount of the Lenders’ Revolving Exposures shall at any time exceed the
aggregate amount of the Revolving Commitments, the Borrower shall prepay the
Revolving Loans or Swingline Loans (and, after all such outstanding Loans are
repaid, deposit cash collateral in an account with the Administrative Agent as
specified in Section 2.06(k)) in an aggregate amount equal to such excess.

          (c) Notices. The Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by fax) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, two Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing (other than a Swingline Loan), not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline Loan, not later than 12:00
noon, New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

          SECTION 2.12. Fees.

          (a) Commitment Fee. The Borrower shall pay to the Administrative Agent
for account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Margin on the daily average unutilized amount of such Lender’s
Revolving Commitment (for which purpose the LC Exposure (but not the Swingline
Exposure) of such Lender shall be deemed to be utilization of such Lender’s
Revolving Commitment and the aggregate principal amount of any Swingline Loans
shall be deemed to be a utilization of the Swingline Lender’s Revolving
Commitment), for the period from and including the date hereof to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable on each Quarterly Date and on the date on which the Revolving
Commitments terminate. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

          (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin used to determine interest on
Eurodollar Revolving Loans, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on

 



--------------------------------------------------------------------------------



 



which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Lender
a fronting fee, which shall accrue at the rate of 3/16 of 1% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Lender’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including each Quarterly Date shall be payable on the third Business
Day following such Quarterly Date, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Lender pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

          (c) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent (it being understood that if the Administrative Agent shall resign or be
removed, a ratable portion of any fees theretofore paid to the Administrative
Agent for the period during which such resignation or removal shall occur shall
be promptly paid by the Administrative Agent to the Borrower to the extent the
Borrower is required to pay fees for the balance of such period to a replacement
Administrative Agent).

          (d) Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Lender, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Except as otherwise expressly provided in paragraph (c) of this Section, fees
paid shall not be refundable under any circumstances.

          SECTION 2.13. Interest.

          (a) ABR Borrowings. The Loans comprising each ABR Borrowing (other
than Swingline Loans, as to which paragraph (c) of this Section shall apply)
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin.

          (b) Eurodollar Borrowings. The Loans comprising each Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin.

          (c) Swingline Borrowings. Each Swingline Loan shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin, or
at such alternate rate of interest as may be applicable thereto as contemplated
by Section 2.05(b).

 



--------------------------------------------------------------------------------



 



          (d) Default Interest. Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount (or, in case the
amount in default is principal of a Loan, all amounts outstanding hereunder)
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

          (e) Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the current Interest Period therefor,
accrued interest on the Loans comprising such Borrowing shall be payable on the
effective date of such conversion.

          (f) Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

     (b) the Administrative Agent is advised by the Lenders representing a
majority in interest with respect to such Borrowing that the Adjusted LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of the affected
Class to, or continuation of any Borrowing of the affected Class as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing of the affected Class, such Borrowing shall be
made as an ABR Borrowing.

 



--------------------------------------------------------------------------------



 



          SECTION 2.15. Increased Costs.

          (a) Generally. If any Change in Law shall:

     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender; or

     (ii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

          (b) Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.

          (c) Certificates from Lenders. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section, and setting forth in
reasonable detail the manner in which such amount or amounts have been
determined, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

          (d) Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower

 



--------------------------------------------------------------------------------



 



shall not be required to compensate a Lender or the Issuing Lender pursuant to
this Section for any increased costs or reductions incurred more than six months
prior to the date that such Lender or the Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.11(c) and is revoked in accordance herewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, the loss to any Lender attributable to any such event shall be
deemed to include an amount determined by such Lender to be equal to the excess,
if any, of (i) the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan for the period from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over (ii)
the amount of interest that such Lender would earn on such principal amount for
such period if such Lender were to invest such principal amount for such period
at the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

          SECTION 2.17. Taxes.

          (a) Payments Free of Taxes. Any and all payments by or an account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 



--------------------------------------------------------------------------------



 



          (b) Payment of Other Taxes by Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

          (c) Indemnification by Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

          (d) Receipt for Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

          (e) Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

          (a) Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, under Section 2.15, 2.16 or 2.17, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 12:00 noon, New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except as otherwise expressly provided in the relevant Loan
Document and except that payments expressly provided herein to be made directly
to the Issuing Lender or the Swingline Lender shall be so made and payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest,

 



--------------------------------------------------------------------------------



 



interest thereon shall be payable for the period of such extension. All payments
hereunder or under any other Loan Document shall be made in dollars.

          (b) Application if Payments Insufficient. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, then such funds as shall actually have been received shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

          (c) Pro Rata Treatment. Except to the extent otherwise provided herein
with respect to Swingline Loans, each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on Loans, each payment of
commitment fees and participation fees in respect of Letters of Credit, each
reduction of any Commitment and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance to their respective applicable Commitments.

          (d) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans (other than Swingline Loans) or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans (other than Swingline Loans) and participations in
LC Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans (other than Swingline Loans) and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

          (e) Presumptions of Payment. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the

 



--------------------------------------------------------------------------------



 



Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to it with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.

          (f) Certain Deductions by Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(d),
2.06(e) or (f), 2.07(b) or 2.18(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

          SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

          (a) Designation of Different Lending Office. If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall, at Borrower’s
request, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that
(i) unless the assignee is an existing Lender, the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Lender and the Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting

 



--------------------------------------------------------------------------------



 



from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

          The Borrower represents and warrants to the Lenders that:

          SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

          SECTION 3.02. Authorization; Enforceability. The Transactions are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each of
the other Loan Documents to which it is a party when executed and delivered by
the Borrower and the other parties thereto will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

          SECTION 3.04. Financial Condition; No Material Adverse Change;
Solvency.

          (a) Financial Statements. The Borrower has heretofore delivered, or
made available, to the Lenders the audited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of and for the fiscal year ended December 31,
2004, reported on by Deloitte & Touche LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial

 



--------------------------------------------------------------------------------



 



position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

          (b) No Material Adverse Change. Since December 31, 2004, there has
been no material adverse change in the business, condition (financial or
otherwise), operations, properties or prospects (excluding adverse changes to
prospects as a result of changes affecting the television broadcasting industry
generally) of the Borrower and its Subsidiaries, taken as a whole.

          (c) Solvency. After giving effect to the Transactions, none of the
Borrower or any of its Subsidiaries is insolvent nor will any of them be left
with unreasonably small capital with which to engage in its business or incurred
debts beyond its ability to pay such debts as they mature.

          SECTION 3.05. Properties.

          (a) Real and Personal Property. Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, subject only to Liens permitted
by Section 6.02 and except for minor defects in title or interests that do not
interfere with their ability to conduct their business as currently conducted or
to utilize such properties for their intended purposes.

          (b) Trademarks and Licenses, etc. Each of the Borrower and its
Subsidiaries owns or is licensed to use all trademarks, tradenames, copyrights,
patents and other intellectual property material to its business, and to the
knowledge of the Borrower, the use thereof by the Borrower and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          SECTION 3.06. Litigation and Environmental Matters.

          (a) Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority now pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

          (b) Environmental Matters. Except for any matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

          SECTION 3.07. Compliance with Laws and Agreements. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental

 



--------------------------------------------------------------------------------



 



Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

          SECTION 3.08. Investment and Holding Company Status. Neither the
Borrower nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

          SECTION 3.09. Taxes. The Borrower and its Subsidiaries are members of
an affiliated group of corporations filing consolidated returns for Federal
income tax purposes, of which the Borrower is the “common parent” (within the
meaning of Section 1504 of the Code). Except with respect to tax sharing
arrangements among the Borrower and its Subsidiaries and the Tax Sharing
Agreement between Hearst and the Borrower dated August 29, 1997, there is no tax
sharing allocation or similar agreement to which the Borrower or any of its
Subsidiaries is subject that is currently in effect providing for the manner in
which tax payments owing by members of such affiliated group are allocated among
members of the group. The Borrower has filed all Tax returns and reports
required to have been filed and has paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, in either case by an amount that could reasonably be expected
to result in a Material Adverse Effect.

          SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders
(i) all agreements, instruments and corporate or other restrictions to which it
or any of its Subsidiaries is subject, and (ii) all other matters known to it
that, in the case of either of the foregoing clauses (i) and (ii), individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
written information (including the Information Memorandum) relating to and
produced by the Borrower and furnished by or on behalf of the Borrower to the
Lenders in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, when
taken as

 



--------------------------------------------------------------------------------



 



a whole, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information (the “Projections”), the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time in light of circumstances in effect on the date prepared,
it being understood that the Projections do not constitute a representation or
warranty as to the future performance of the Borrower and its Subsidiaries and
that actual results may vary from the Projections.

          SECTION 3.12. Use of Credit. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock
or to refinance indebtedness originally incurred for such purpose.

          SECTION 3.13. Material Debt Agreements and Liens.

          (a) Material Debt Agreements. Part A of Schedule 3.13 is a complete
and correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the date hereof the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $10,000,000, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in Part A of Schedule 3.13.

          (b) Liens. Part B of Schedule 3.13 is a complete and correct list of
each Lien securing Indebtedness of any Person outstanding on the date hereof, to
the extent the aggregate principal or face amount of such Indebtedness equals or
exceeds (or may equal or exceed) $10,000,000, and covering any property of the
Borrower or any of its Subsidiaries, and the aggregate Indebtedness secured (or
that may be secured) by each such Lien and the property covered by each such
Lien is correctly described in Part B of Schedule 3.13.

          SECTION 3.14. Subsidiaries.

          (a) Subsidiaries. Set forth in Part A of Schedule 3.14 is a complete
and correct list of all of the Subsidiaries of the Borrower as of the date
hereof, together with, for each such Subsidiary, (i) each Person (other than the
holders of shares of stock of the Borrower) holding ownership interests in such
Subsidiary and (ii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests. As at the date hereof, except as disclosed in Part A of
Schedule 3.14, (x) each of the Borrower and its Subsidiaries owns, free and
clear of Liens, and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Part A of
Schedule 3.14, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

 



--------------------------------------------------------------------------------



 



          (b) No Indenture Restrictions, etc. None of the Subsidiaries of the
Borrower is on the date hereof subject to any indenture, agreement, instrument
or other arrangement of the type described in Section 6.08.

          SECTION 3.15. Station Licenses. (a) Other than as disclosed in the
Information Memorandum, as at the date hereof, and as at the most recent date on
which a Station License shall have been acquired pursuant to any Acquisition:

     (i) The Station Licenses are validly issued in the name of, or the FCC has
consented to the assignment of or transfer of control of such Station Licenses
to, the Borrower or one or more of its Subsidiaries.

     (ii) Each Station License is in full force and effect, and the Borrower and
its Subsidiaries have fulfilled and performed in all material respects all of
their obligations with respect thereto and have full power and authority to
operate thereunder.

          (b) All operating assets, rights and other property relating to, and
material to the operations of, any Station, are owned (or are available for use
under lease, license or other arrangements entered into with third parties) by
the Borrower or one or more of its Subsidiaries.

          SECTION 3.16. Senior Debt Status. The Loans and the other obligations
of the Borrower hereunder constitute “Senior Indebtedness” under and as defined
in the Junior Convertible Subordinated Debentures Indenture.

ARTICLE IV

CONDITIONS

          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans, and of the Issuing Lender to issue Letters of Credit hereunder, shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

     (a) Executed Counterparts. The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include fax transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

     (b) Opinion of Counsel to the Borrower. The Administrative Agent shall have
received a written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Clifford Chance US LLP, counsel for the
Borrower, substantially in the form of Exhibit B. The Borrower hereby requests
such counsel to deliver such opinion.

     (c) Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the

 



--------------------------------------------------------------------------------



 



authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

     (d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in Section 4.02(a) and (b).

     (e) Leverage Ratio. The Administrative Agent shall have received a
certificate of a Financial Officer setting forth a calculation of the Leverage
Ratio as at the Effective Date.

     (f) Payment of Fees and Expenses. The Administrative Agent shall have
received the unpaid balance of all accrued and unpaid fees and other amounts
that are then due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel, subject to the
limitations on such fees, charges and disbursements of counsel set forth in the
Fee Letters) required to be reimbursed or paid by the Borrower hereunder or
under any other Loan Document.

          The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to 3:00 p.m., New York City time, on
April 30, 2005 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

     (a) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, unless such representation or warranty
is expressly stated to have been made as of a specific date (such as the date
hereof or the Effective Date), in which case such representation and warranty
shall be true and correct in all material respects on and as of such specific
date; and

     (b) at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 



--------------------------------------------------------------------------------



 



ARTICLE V

AFFIRMATIVE COVENANTS

          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:

     (a) as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, consolidated statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year and the related consolidated balance sheets of the Borrower and
its Subsidiaries as at the end of such fiscal year, setting forth in each case
in comparative (or, for periods prior to any Acquisition, comparative
historical) form the corresponding consolidated figures for the preceding fiscal
year, and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Borrower and its Subsidiaries as at
the end of, and for, such fiscal year in accordance with GAAP, consistently
applied (except as noted pursuant to clause (c) below);

     (b) as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of the
Borrower, consolidated statements of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such period and for the period
from the beginning of the respective fiscal year to the end of such period, and
the related consolidated balance sheets of the Borrower and its Subsidiaries as
at the end of such period, setting forth in each case in comparative (or for
periods prior to any Acquisition, comparative historical) form the corresponding
consolidated figures for the corresponding periods in the preceding fiscal year
(except that, in the case of balance sheets, such comparison shall be to the
last day of the prior fiscal year), accompanied by a certificate of a Financial
Officer, which certificate shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Borrower and its Subsidiaries, in each case in accordance with
GAAP, consistently applied (except as noted pursuant to clause (c) below) as at
the end of, and for, such period (subject to normal year-end audit adjustments);

     (c) concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.05 and 6.10 and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of

 



--------------------------------------------------------------------------------



 



the audited financial statements referred to in Section 3.04 that affects (or in
the future is reasonably likely to affect) in any material respect the
presentation of financial information with respect to the Borrower and its
Subsidiaries required hereunder and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;

     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any of its Subsidiaries with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its stockholders generally or to holders of any class of
Indebtedness generally, as the case may be;

     (e) promptly upon their becoming available, copies of any and all periodic
or special reports filed by the Borrower or any of its Subsidiaries with the FCC
or with any other Federal, state or local governmental authority, if such
reports indicate any material adverse change in the business, operations,
affairs or condition of the Borrower and its Subsidiaries, taken as a whole, or
if copies thereof are requested by any Lender or the Administrative Agent, and
copies of any and all notices and other communications from the FCC or from any
other Federal, state or local governmental authority with respect to the
Borrower, any of its Subsidiaries or any Station that raises any matters that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and

     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

          Information required to be delivered pursuant to this Section 5.01
shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports containing such information, shall have been posted
by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access (and a confirming electronic correspondence is
delivered or caused to be delivered by the Administrative Agent to such
addresses as a Lender may designate for this purpose providing notice of such
posting) or shall be available on the website of the Securities and Exchange
Commission at http://www.sec.gov (and a confirming electronic correspondence is
delivered or caused to be delivered by the Borrower to the Administrative Agent
providing notice of such availability); provided that the Borrower shall deliver
paper copies of such information to any Lender that requests such delivery.
Information required to be delivered pursuant to this Section 5.01 may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

          SECTION 5.02. Notices of Material Events. Promptly upon becoming aware
thereof, the Borrower will furnish to the Administrative Agent and each Lender
prompt written notice of the following:

     (a) the occurrence of any Default;

 



--------------------------------------------------------------------------------



 



     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03(a) or disposition permitted under Section 6.03(b).

          SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

          SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, provided that the
Borrower will in any event maintain (with respect to itself and each of its
Subsidiaries) casualty insurance and insurance against claims for damages with
respect to defamation, libel, slander, privacy or other similar injury to person
or reputation (including misappropriation of personal likeness), in such amounts
as are then customary for Persons engaged in the same or similar business
similarly situated.

          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true

 



--------------------------------------------------------------------------------



 



and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or, if an Event of Default has occurred and is continuing, any Lender
(which representatives shall be subject to the confidentiality provisions of
Section 9.12), upon reasonable prior notice, and, unless an Event of Default has
occurred and is continuing, at the cost and expense of the Administrative Agent,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

          SECTION 5.07. Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority, including Environmental Laws applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

          SECTION 5.08. Use of Proceeds. The proceeds of the Revolving Loans and
Swingline Loans will be used for general corporate purposes of the Borrower and
its Subsidiaries, including, without limitation, the financing of Acquisitions,
share repurchases, dividends and debt prepayments permitted hereunder. The
proceeds of the Incremental Term Loans of any Class will be used for the
purposes specified in the Incremental Credit Agreement establishing Loans of
such Class. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

          SECTION 5.09. Certain Obligations Respecting Subsidiaries. Subject to
the provisions of Section 6.03(b), the Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of the Stations and Station Licenses directly or indirectly
owned by it on the date hereof are owned by wholly owned Subsidiaries.

          SECTION 5.10. Senior Debt Status. In the event that the Borrower shall
at any time issue or have outstanding any Indebtedness that by its terms is
subordinated to any other Indebtedness of the Borrower, the Borrower shall take
or cause such Subsidiary to take all such actions as shall be necessary to cause
the Loans and the other obligations of the Borrower hereunder to constitute
senior indebtedness (however denominated) in respect of such subordinated
Indebtedness and to enable the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such subordinated Indebtedness. Without limiting
the foregoing, the Loans and the other obligations of the Borrower hereunder are
hereby designated as “senior indebtedness” and, if relevant, as “designated
senior indebtedness” in respect of all such subordinated Indebtedness and are
further given all such other designations as shall be required under the terms
of any such subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such subordinated
indebtedness.

 



--------------------------------------------------------------------------------



 



ARTICLE VI

NEGATIVE COVENANTS

          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed or covered, the Borrower covenants and agrees with
the Lenders that:

          SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit
any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

     (a) Indebtedness created hereunder and under the other Loan Documents;

     (b) Indebtedness existing on the date hereof and set forth in Part A of
Schedule 3.13, together with any extensions, renewals, refinancings or
replacements of any such Indebtedness so long as the principal amount thereof is
not increased and no additional Subsidiaries become obligors or guarantors in
respect thereof;

     (c) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

     (d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any other Subsidiary;

     (e) Indebtedness of the Borrower and its Subsidiaries in respect of the
deferred payment of insurance premiums in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding;

     (f) Indebtedness of any Person that becomes a Subsidiary after the
Effective Date; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

     (g) other Indebtedness of the Borrower incurred after the Effective Date,
provided that at the time thereof and after giving effect thereto, no Default
shall have occurred and be continuing and the Borrower shall be in pro forma
compliance with Section 6.10 (the determination of such pro forma compliance to
be calculated, as at the end of and for the period of four fiscal quarters most
recently ended prior to the date of such incurrence for which financial
statements of the Borrower and its Subsidiaries are available, under the
assumption that such incurrence shall have occurred at the beginning of such
period) and the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer showing such calculations in reasonable
detail to demonstrate such compliance; and

     (h) other Indebtedness of the Subsidiaries in an aggregate principal amount
not exceeding $50,000,000 at any time outstanding.

 



--------------------------------------------------------------------------------



 



          SECTION 6.02. Liens. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

     (a) Permitted Encumbrances;

     (b) any Lien on any property or asset of the Borrower or any of its
Subsidiaries existing on the date hereof and either set forth in Part B of
Schedule 3.13 or not required to be so listed pursuant to Section 3.13(b);
provided that (i) such Lien shall not extend to any other property or asset of
the Borrower or any of its Subsidiaries and (ii) such Lien shall secure only
those obligations that it secures on the date hereof;

     (c) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary,
(iii) such Lien shall secure only those obligations that it secures on the date
such Person becomes a Subsidiary and (iv) the aggregate amount of Indebtedness
or other obligations secured by Liens permitted by this clause shall not exceed
$50,000,000 at any time;

     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Subsidiary; and

     (e) other Liens on any property or asset of the Borrower or any of its
Subsidiaries, provided that the aggregate amount of Indebtedness or other
obligations secured by Liens permitted by this clause shall not exceed
$50,000,000 at any time.

          SECTION 6.03. Fundamental Changes.

          (a) Mergers and Consolidations. The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any transaction of merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution); provided that, subject to Section 6.04,
and so long as after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary may merge into or consolidate with the Borrower
or another Subsidiary so long as the Borrower or (if the Borrower is not a
party) a Subsidiary is the continuing or surviving party, (ii) any Subsidiary
may liquidate or dissolve into the Borrower or a Subsidiary and (iii) the
Borrower and its Subsidiaries may enter into the transactions permitted under
clauses (B) and (C) of clause (ii) of paragraph (b) of this Section.

 



--------------------------------------------------------------------------------



 



          (b) Dispositions. The Borrower will not, nor will it permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of all or any
substantial part of its assets, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary may sell, transfer, lease, exchange or otherwise
dispose of its assets to the Borrower or another Subsidiary and (ii) the
Borrower and any of its Subsidiaries may sell, transfer, lease, exchange or
otherwise dispose of (in one transaction or in a series of transactions and, in
the case of clauses (B) and (C) below, in any form, including by way of a merger
or consolidation the effect of which is to result in the disposition of the
respective Station):

     (A) any part of its assets in the ordinary course of business and on
ordinary business terms,

     (B) any Station to the extent that the Borrower or a Subsidiary is required
to sell such Station in order to comply with the FCC’s cross-ownership
restrictions set forth in 47 C.F.R. §73.3555(b),

     (C) any one or more Stations, so long as (x) the sum of (i) the amount of
Broadcast Cash Flow for the most recently ended period of four fiscal quarters
attributed to such Station or Stations and (ii) the amount of Broadcast Cash
Flow for the most recently ended period of four fiscal quarters attributed to
all Stations sold, transferred, leased, exchanged or otherwise disposed of
during such period (other than any such sale that is referred to in clause
(B) above) does not exceed 25% of the aggregate Broadcast Cash Flow for such
period and (y) the sum of (i) the amount of Broadcast Cash Flow for the most
recently ended period of five consecutive fiscal years attributed to such
Station or Stations and (ii) the amount of Broadcast Cash Flow for the most
recently ended period of five consecutive fiscal years attributed to all
Stations sold, transferred, leased, exchanged or otherwise disposed of during
such period (other than any sale that is referred to in clause (B) above) does
not exceed 50% of the aggregate Broadcast Cash Flow for such period, and

     (D) any non-broadcast assets.

          SECTION 6.04. Lines of Business. The Borrower will not, nor will it
permit its Subsidiaries to, engage in any business or line of business activity
other than the businesses in which the Borrower and its Subsidiaries have
heretofore been engaged and businesses reasonably related thereto.

          SECTION 6.05. Restricted Payments. The Borrower will not, nor will it
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment; provided that the Borrower may
make any Restricted Payment so long as (a) at the time thereof, and after giving
effect thereto, no Default shall have occurred and be continuing and (b) if
after giving effect thereto the Leverage Ratio shall be greater than or equal to
4.50 to 1, the amount of such Restricted Payment, together with the total amount
of all other Restricted Payments made by the Borrower during the then current
fiscal year of the Borrower, shall not exceed $50,000,000 in the aggregate.
Nothing herein shall be deemed to prohibit the payment of dividends by any
Subsidiary to the Borrower or to any other Subsidiary.

 



--------------------------------------------------------------------------------



 



          SECTION 6.06. Transactions with Affiliates. The Borrower will not, nor
will it permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except the following:

     (a) transactions at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties;

     (b) transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate;

     (c) any Restricted Payment permitted by Section 6.05 and any merger or
consolidation permitted under Section 6.03(a);

     (d) the options on certain television stations granted by Hearst in favor
of the Borrower and described in Section 9.01(i) of the Amended and Restated
Agreement and Plan of Merger dated as of March 26, 1997 by and among Hearst, HAT
Merger Sub, Inc., a Delaware corporation, HAT Contribution Sub, Inc., a Delaware
corporation, and the Borrower;

     (e) arrangements between Hearst and the Borrower with respect to payroll,
insurance, data processing, employee benefits, tax services, auditing,
accounting, corporate, financial, legal and other administrative items that are
on terms and conditions not less favorable to the Borrower than those
arrangements historically existing between Hearst and the Borrower’s Stations
and reflected in the projections set forth in the Information Memorandum, it
being understood that such arrangements may provide for an increase in payments
to Hearst based upon an increase in the size of the business of the Borrower and
its Subsidiaries (resulting in an increase in payroll, insurance, data
processing, employee benefits, tax services, auditing, accounting, corporate,
financial, legal and other administrative items);

     (f) transactions between or among the Borrower and/or any wholly owned
Subsidiary, on the one hand, and Hearst and/or any Person in which Hearst has an
interest, on the other hand, provided such transaction is approved by the
Borrower’s independent directors; and

     (g) those agreements listed on Schedule 6.06.

          SECTION 6.07. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to customary restrictions and

 



--------------------------------------------------------------------------------



 



conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof and
(v) the foregoing shall not apply to any Indebtedness of the Borrower that is
pari passu in right of payment with the obligations of the Borrower hereunder
(i.e., not subordinated in right of payment to such obligations).

          SECTION 6.08. Modifications of Certain Documents. Without the prior
consent of the Administrative Agent (to be given upon the approval of the
Required Lenders), the Borrower will not consent to any modification, supplement
or waiver of any of the provisions of the Private Placement Debt Documents,
Senior Notes Indentures or Senior Debenture Indenture, or any agreement,
instrument or other document evidencing or relating to Additional Borrower
Indebtedness, in a manner that, in any case, would be materially adverse to the
Lenders.

          SECTION 6.09. Fiscal Year. The Borrower will not change the last day
of its fiscal year on more than one occasion in any two-year period.

          SECTION 6.10. Certain Financial Covenants.

          (a) Leverage Ratio. The Borrower will not permit the Leverage Ratio to
exceed 5.0 to 1.0 at any time:

          (b) Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio to be less than (i) 2.0 to 1.0 for any period of four consecutive
fiscal quarters ending prior to September 30, 2006, or (ii) 2.5 to 1.0 for any
period of four consecutive fiscal quarters ending on or after September 30,
2006.

          (c) Consolidated Net Worth. The Borrower will not at any time permit
its Consolidated Net Worth to be less than the sum of (i) $1,044,500,000 plus
(ii) 25% of Consolidated Net Income for each fiscal year ending on or subsequent
to December 31, 2004, for which Consolidated Net Income is positive.

ARTICLE VII

EVENTS OF DEFAULT

          If any of the following events (“Events of Default”) shall occur:

     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

     (b) the Borrower shall fail to pay any interest on any Loan or (after
notice from any Lender or the Administrative Agent) any fee or any other amount
(other than an

 



--------------------------------------------------------------------------------



 



amount referred to in clause (a) of this Article) payable under this Agreement
or under any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower in or in connection with this Agreement or any other Loan Document
or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect when made or
deemed made in any material respect;

     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or any other Loan Document and such failure
shall continue unremedied for a period of 30 or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) is received
by the Borrower;

     (f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
such failure shall continue beyond any applicable grace or cure period;

     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or the debts of the Borrower
or any of its Subsidiaries, or of a substantial part of the assets of the
Borrower or any of its Subsidiaries, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of the assets of the Borrower or any of its Subsidiaries,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

 



--------------------------------------------------------------------------------



 



     (i) the Borrower or any of its Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for it or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

     (j) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower to enforce any such judgment;

     (l) an ERISA Event shall have occurred that, in the reasonable judgment of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

     (m) a Change of Control shall occur;

     (n) the main station license of any Station shall be revoked or canceled or
expire by its term and not be renewed, or shall be modified in a manner
materially adverse to the Borrower or the Subsidiary operating such Station;
provided that a modification of the main station license to digital operation in
compliance with the general rules of the FCC and the Communications Act of 1934,
as amended, shall not be considered a materially adverse modification of such
main station license; or

     (o) any material authorizations, licenses or permits issued by the FCC
(other than the main station license of any Station) shall be revoked or
canceled or expire by their terms and not be renewed, or shall be modified in a
manner materially adverse to the Borrower or the Subsidiary operating such
Station, and such revocation, cancellation, expiration, non-renewal or
modification could reasonably be expected to result in a Material Adverse
Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:

     (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and

 



--------------------------------------------------------------------------------



 



     (ii) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;

and in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

          Each of the Lenders and the Issuing Lender hereby irrevocably appoints
the Administrative Agent as its agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or

 



--------------------------------------------------------------------------------



 



in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lender and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor subject to the consent of the Borrower (such consent not
to be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor (and, as provided in Section 2.12(c), the retiring
Administrative Agent shall make available to the Borrower a ratable portion of
any fees theretofore paid to the Administrative Agent for the period during

 



--------------------------------------------------------------------------------



 



which the resignation or removal of such retiring Administrative Agent shall
occur to the extent the Borrower is required to pay fees for the balance of such
period to the successor Administrative Agent). After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

          Except as otherwise provided in Section 9.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents.

          It is agreed that the Co-Syndication Agents and Co-Documentation
Agents shall, in their capacities as such, have no duties or responsibilities
under this Agreement or any other Loan Document. Neither the Co-Syndication nor
the Co-Documentation Agents, in their capacities as such, have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on the Co-Syndication Agents or the
Co-Documentation Agents in deciding to enter into this Agreement or any other
Loan Document or in taking or not taking any action hereunder or thereunder.

ARTICLE IX

MISCELLANEOUS

          SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

     (a) if to the Borrower, to Hearst-Argyle Television, Inc., 888 7th Avenue,
Suite 2700, New York, New York 10106, Attention of Harry T. Hawks (Fax
No. 212-887-6855);

     (b) if to the Administrative Agent, the Issuing Lender or the Swingline
Lender, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111
Fannin Street, Floor 10, Houston, TX 77002, Attention of Dakisha Allen (Fax
No. 713-750-2666), with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue,
New York, New York 10017, Attention of Peter Thauer (Fax No. 212-270-4584); and

 



--------------------------------------------------------------------------------



 



     (c) if to a Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

          SECTION 9.02. Waivers; Amendments.

          (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lender and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.

          (b) Amendments. Except as provided in paragraph (c) of this Section,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender or the aggregate
amount of any extension of credit required to be made by any Lender pursuant to
its Commitments without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the date of any scheduled payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of any expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.18(c) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the percentage set forth in
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders (or Lenders holding Loans or
Commitments of any Class) required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (or each Lender holding Loans or Commitments of
such Class, as the case may be), or (vi) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class,

 



--------------------------------------------------------------------------------



 



without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each affected Class; and provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Lender or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be.

          (c) Each of the parties hereto hereby agrees that, notwithstanding
anything in this Section to the contrary, upon the effectiveness of any
Incremental Credit Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) reasonably determined by the Administrative
Agent to be necessary to reflect the existence and terms of the Incremental Term
Loans evidenced thereby; provided, however, that no such amendment shall affect
the terms of the Revolving Loans as set forth in this Agreement. Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld or delayed) and furnished to
the other parties hereto.

          SECTION 9.03. Expenses; Indemnity; Damage Waiver.

          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent (subject to the limitations on such fees, charges and
disbursements of counsel set forth in the Fee Letters), in connection with the
syndication of the credit facilities provided for herein, the preparation of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Lender or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.

          (b) Indemnification by Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Lender and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the

 



--------------------------------------------------------------------------------



 



foregoing, whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto (and regardless of whether such matter
is instituted by a third party or by the Borrower or any Subsidiary); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee.

          (c) Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Lender or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Lender or the Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Lender or the Swingline Lender in its
capacity as such. For purposes of this paragraph, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures, outstanding Incremental Term Loans and unused Commitments at the
time.

          (d) Waiver of Consequential Damages, etc. To the extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

          (e) Payments. All amounts due under this Section shall be payable
promptly after written demand (attaching any relevant invoices) therefor.

          SECTION 9.04. Successors and Assigns.

          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby (including any Affiliate of the
Issuing Lender that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

          (b) Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) of this Section, any Lender may assign to one or more
assignees all or a portion

 



--------------------------------------------------------------------------------



 



of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or, if an Event
of Default has occurred and is continuing, any other assignee;

     (B) the Administrative Agent; and

     (C) in the case of an assignment of all or a portion of a Revolving
Commitment, the Swingline Lender and the Issuing Lender.

     (ii) Assignments shall be subject to the following additional conditions:

     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of any
Incremental Term Commitment or an Incremental Term Loan, $1,000,000, and the
minimum Commitment of an assigning Lender shall not be less than $5,000,000
after giving effect to any partial assignment, in each case unless each of the
Borrower and the Administrative Agent otherwise consents, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

     (C) the assignor and assignee party to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; and

     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease

 



--------------------------------------------------------------------------------



 



to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(e) of this Section.

          (c) Maintenance of Register by Administrative Agent. The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Issuing Lender and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

          (d) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

          (e) Participations. Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Lender or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitments and
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent, the
Issuing Lender and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.

 



--------------------------------------------------------------------------------



 



          (f) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.15 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender, provided that in no event shall the Borrower be required to pay a
greater sum to such Participant than it would have been required to pay to the
Lender from which such Participant acquired such participation.

          (g) Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect so
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by fax shall be effective as delivery of a manually executed
counterpart of this Agreement.

 



--------------------------------------------------------------------------------



 



          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.

          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

          (b) Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.

          (c) Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

          (d) Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement

 



--------------------------------------------------------------------------------



 



will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

          SECTION 9.12. Treatment of Certain Information; Confidentiality.

          (a) Confidentiality. Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential on the terms
set forth in this Agreement), (b) to the extent requested by any regulatory
authority or administrative body or commission, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to the execution of
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the Obligations under
this Agreement, (g) with the consent of the Borrower or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Lender or any Lender on a nonconfidential basis prior to disclosure
by the Borrower. Unless specifically prohibited by applicable law or court order
or in the case of clause (b) above, each Lender and the Administrative Agent
shall, prior to disclosure thereof, notify the Borrower of any request for
disclosure of any such non-public information (A) by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition such Lender by

 



--------------------------------------------------------------------------------



 



such governmental agency) or (B) pursuant to legal process (including agency
subpoenas). Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

          SECTION 9.13. USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  HEARST-ARGYLE TELEVISION, INC.,
 
           

       by                 /s/ Harry T. Hawks
         

      Name:   Harry T. Hawks

      Title:   Executive Vice President
and Chief Financial Officer
 
                JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
Swingline Lender and Issuing Lender,
 
           

       by                 /s/ Peter B. Thauer
         

      Name:   Peter B. Thauer

      Title:   Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT OF
HEARST-ARGYLE TELEVISION, INC.

              Name of Institution: BANK OF AMERICA, N.A.
 
       

       by    

      /s/ Christopher T. Ray

       

      Name: Christopher T. Ray

      Title:   Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT OF
HEARST-ARGYLE TELEVISION, INC.

              Name of Institution: BNP PARIBAS
 
       

       by    

      /s/ Ola Anderssen

       

      Name: Ola Anderssen

      Title:   Director
 
       

       by    

      /s/ Stephanie Rogers

       

      Name: Stephanie Rogers

      Title:   Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT OF
HEARST-ARGYLE TELEVISION, INC.

              Name of Institution: HARRIS NESBITT
FINANCING, INC.
 
       

       by    

      /s/ Naghmeh Hashemifard

       

      Name: Naghmeh Hashemifard

      Title:    Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT OF
HEARST-ARGYLE TELEVISION, INC.

              Name of Institution: MIZUHO CORPORATE BANK LTD.
 
       

       by    

      /s/ Mark Gronich

       

      Name: March Gronich

      Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT OF
HEARST-ARGYLE TELEVISION, INC.

              Name of Institution: THE BANK OF NEW YORK
 
       

       by    

      /s/ Kristen E. Talaber

       

      Name: Kristen E. Talaber

      Title:   Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT OF
HEARST-ARGYLE TELEVISION, INC.

              Name of Institution: THE ROYAL BANK OF SCOTLAND PLC
 
       

       by    

      /s/ Matthew Jones

       

      Name: Matthew Jones

      Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT OF
HEARST-ARGYLE TELEVISION, INC.

              Name of Institution: UFJ BANK LIMITED
 
       

       by    

      /s/ Tarik Hussain

       

      Name: Tarik Hussain

      Title:    Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT OF
HEARST-ARGYLE TELEVISION, INC.

              Name of Institution: WACHOVIA BANK, N.A.
 
       

       by    

      /s/ James F. Heatwole

       

      Name: James F. Heatwole

      Title:   Director

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT OF
HEARST-ARGYLE TELEVISION, INC.

              Name of Institution: WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       

       by    

      /s/ Steven Buehler

       

      Name: Steven Buehler

      Title:   Vice President
 
       

       by    

      /s/ Charlie Reed

       

      Name: Charlie Reed

      Title:   Vice President

 



--------------------------------------------------------------------------------



 



Schedule 2.01

COMMITMENTS

                    Lender     Revolving Commitment      
JPMorgan Chase Bank, N.A.
    $ 30,000,000      
Bank of America, N.A.
    $ 30,000,000      
Wachovia Bank, N.A.
    $ 27,500,000      
Harris Nesbitt Financing, Inc.
    $ 27,500,000      
BNP Paribas
    $ 27,500,000      
The Royal Bank of Scotland plc
    $ 27,500,000      
The Bank of New York
    $ 20,000,000      
Wells Fargo Bank, National Association
    $ 20,000,000      
Mizuho Corporate Bank Ltd.
    $ 20,000,000      
UFJ Bank Limited
    $ 20,000,000      
Total
    $ 250,000,000      

 



--------------------------------------------------------------------------------



 



Schedule 3.13

MATERIAL AGREEMENTS AND LIENS

PART A – MATERIAL AGREEMENTS

              Aggregate Principal   Description   Amount Outstanding  
Indenture, dated November 13, 1997, by and among the Borrower and Bank of
Montreal Trust Company, as supplemented, dated November 13, 1997 related to
$125,000,000 7% Senior Notes due 2007 and to $175,000,000 7.5% Debentures due
2027, and as supplemented by the Second Supplemental Indenture, dated
January 13, 1998 relating to $200,000,000 7% Senior Notes due January 15, 2018.
  $ 432,110,000  
 
       
Note Purchase Agreement, dates as of December 1, 1998, by and among the Borrower
and the parties listed on the signature pages thereto related to 7.18% Senior
Notes due 2010.
  $ 450,000,000  
 
       
Preferred Securities Guarantee Agreement between Hearst-Argyle Television, Inc.
and Wilmington Trust Company Dated as of December 20, 2001.
  $ 130,000,000  

PART B – LIENS

None.

 



--------------------------------------------------------------------------------



 



Schedule 3.14

LIST OF SUBSIDIARIES OF THE COMPANY

      Entity Name*   State of Organization
HEARST-ARGYLE STATIONS, INC.
  NEVADA
WAPT HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
KHBS HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
KMBC HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
WBAL HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
WCVB HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
WISN HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
WTAE HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
OHIO/OKLAHOMA HEARST-ARGYLE TELEVISION, INC.
  NEVADA
JACKSON HEARST-ARGYLE TELEVISION, INC.
  DELAWARE
ARKANSAS HEARST-ARGYLE TELEVISION, INC.
  DELAWARE
HEARST-ARGYLE SPORTS, INC.
  DELAWARE
HEARST-ARGYLE PROPERTIES, INC.
  DELAWARE
HATV INVESTMENTS, INC.
  DELAWARE
DES MOINES HEARST-ARGYLE TELEVISION, INC.
  DELAWARE
ORLANDO HEARST-ARGYLE TELEVISION, INC.
  DELAWARE
NEW ORLEANS HEARST-ARGYLE TELEVISION, INC.
  DELAWARE
WYFF HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
WXII HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
KOAT HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
WLKY HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
KETV HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
WGAL HEARST-ARGYLE TELEVISION, INC.
  CALIFORNIA
HEARST-ARGYLE CAPITAL TRUST
  DELAWARE



--------------------------------------------------------------------------------

*   All subsidiaries are wholly owned.

 



--------------------------------------------------------------------------------



 



Schedule 6.06

CERTAIN AFFILIATE TRANSACTIONS



1.   Services Agreement, dated August 29, 1997, by and between Hearst and the
Borrower, as amended from time to time.   2.   Management Services Agreement,
dated August 29, 1997, by and between Hearst and the Borrower, as amended from
time to time.   3.   Studio Lease Agreement, dated August 29, 1997, by and
between Hearst and the Borrower, as amended from time to time.   4.   Television
Option Agreement, dated August 29, 1997, by and between Hearst and the Borrower,
as amended from time to time.   5.   Tax Sharing Agreement, dated August 29,
1997, by and between Hearst and the Borrower.   6.   License Agreement, dated
August 29, 1997, by and between Hearst and the Borrower.   7.   Registration
Rights Agreement, dated August 29, 1997, by and among the holders party thereto
and the Borrower.   8.   Registration Rights Agreement, dated May 25, 1998, by
and among the Borrower and each of Emily Rauh Pulitzer, David E. Moore and
Michael E. Pulitzer.   9.   FCC Agreement, dated May 25, 1998, by and among
Pulitzer Publishing Company, Pulitzer Inc. and the Borrower.   10.  
Retransmission Rights Agency Agreement, dated March 8, 2000, by and between the
Borrower and Lifetime Entertainment Services.   11.   Retransmission Rights
Agency Agreement, dated June 30, 2004, by and between the Borrower and Lifetime
Entertainment Services.   12.   License and Support Service Agreement, dated as
of November 19, 2004, by and between the Borrower and WideOrbit Inc.

 



--------------------------------------------------------------------------------



 



Exhibit A

[FORM OF]
ASSIGNMENT AND ASSUMPTION

          Reference is made to the Credit Agreement dated as of April 15, 2005
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Hearst-Argyle Television, Inc., a Delaware corporation; the
Lenders named therein; Bank of America, N.A., and Wachovia Bank, National
Association as Co-Syndication Agents; Harris Nesbitt and BNP Paribas as
Co-Documentation Agents; and JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders. Terms defined in the Credit Agreement are used herein with the
same meanings.

          The Assignor named below hereby sells and assigns, without recourse,
to the Assignee named below and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth below, the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents, including, without limitation, the interests set forth below in the
Commitment of the Assignor on the Assignment Date and Loans owing to the
Assignor which are outstanding on the Assignment Date, together with the
participations in Letters of Credit, LC Disbursements and Swingline Loans held
by the Assignor on the Assignment Date, but excluding accrued interest and fees
to and excluding the Assignment Date. The Assignee hereby acknowledges receipt
of a copy of the Credit Agreement. From and after the Assignment Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and
(ii) the Assignor shall, to the extent of the Assigned Interest, relinquish its
rights and be released from its obligations under the Credit Agreement.

          This Assignment and Assumption is being delivered to the
Administrative Agent together with (i) if the Assignee is a Foreign Lender, any
documentation required to be delivered by the Assignee pursuant to
Section 2.17(e) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to Section
9.04(b) of the Credit Agreement.

          This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

 



--------------------------------------------------------------------------------



 



Effective Date of Assignment
(“Assignment Date”):

                                              Percentage Assigned of            
          Facility/Commitment (set                       forth, to at least 8  
                    decimals, as a percentage                       of the
Facility and the                       aggregate Commitments of       Facility  
  Principal Amount Assigned       all Lenders thereunder)      
Commitment Assigned:
    $             %    
Revolving Loans:
    $                  

The terms set forth above are hereby agreed to:

                      [Name of Assignor], as Assignor
 
           

      By:    

           

          Name:

          Title:
 
                    [Name of Assignee], as Assignee
 
           

      By:    

           

          Name:

          Title:
 
            The undersigned hereby consent to the within assignment: 1
 
            HEARST-ARGYLE TELEVISION, INC.,   JPMorgan Chase Bank, N.A., as
Administrative Agent,
 
           
By:
      By:    

           

  Name:       Name:

  Title:       Title:



--------------------------------------------------------------------------------

1   Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit B

To the financial institutions
   set forth on Exhibit A hereto
April 15, 2005

April 15, 2005

To the financial institutions
set forth on Exhibit A hereto



Re:  Five-Year Credit Agreement dated as of April 15, 2005 among Hearst-Argyle
Television, Inc. as borrower, the lenders parties thereto, JPMorgan Chase Bank,
N.A. as Administrative Agent, Bank of America, N.A. and Wachovia Bank, National
Association as co-syndication agents and Bank of Montreal and BNP Paribas as
co-documentation agents (the “Credit Agreement”)

Ladies and Gentlemen:

We have acted as counsel to Hearst-Argyle Television, Inc., a Delaware
corporation (the “Company”), in connection with its execution and delivery of
the Credit Agreement. This opinion is being rendered to you in compliance with
Section 4.01(b) of the Credit Agreement. Capitalized terms used but not defined
herein have the respective meanings given to such terms in the Credit Agreement.

In furnishing this opinion letter, we have examined an executed copy of the
Credit Agreement. In addition, we have examined originals or copies, certified
or otherwise identified to our satisfaction, of such other documents, corporate
records and instruments as we have deemed necessary or appropriate for the
purpose of rendering the opinions set forth below.

In our examination, we have assumed (i) the due organization, valid existence
and good standing of each party to the Credit Agreement, (ii) the requisite
power and authority of each party to the Credit Agreement to execute, deliver
and perform its obligations under the Credit Agreement, (iii) the due
authorization, execution and delivery of the Credit Agreement by each of the
parties thereto, (iv) the genuineness of all signatures, (v) the legal capacity
of natural persons, (vi) the authenticity of all documents submitted to us as
originals and (vii) the conformity to original documents of all documents
submitted to us as certified or photostatic copies and the authenticity of the
originals of such copies.

As to any facts material to this opinion letter that we did not independently
establish or verify, we have, with your consent, relied upon statements and
certificates of responsible officers of the Company, certificates of public
officials and the representations and warranties of the Company set forth in the
Credit Agreement. We have assumed, without independent investigation, that such
statements, certificates and representations are accurate.

 



--------------------------------------------------------------------------------



 



Based upon the foregoing and upon such examination of law as we have deemed
necessary, and subject to the limitations, qualifications, exceptions and
assumptions set forth herein, we are of the opinion that:

     The Credit Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally and except as the enforceability of the Credit
Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.

     The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any federal or New York
State Governmental Authority, except such as have been obtained or made and are
in full force and effect, (b) will not violate any applicable federal or New
York State law or regulation or the charter, by-laws or other organizational
documents of the Company or any order of any federal or New York State
Governmental Authority applicable to the Company, (c) will not violate or result
in a default under any indenture, note purchase agreement, credit agreement or
other material agreement known to us and binding upon the Borrower or its
assets, or give rise to a right thereunder to require any payment to be made by
any such Person, and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower. We express no opinion in this paragraph 2
with respect to any covenant, restriction or provision of any agreement or
instrument regarding financial covenants, ratios or tests or that is dependant
upon or derived from the financial condition or results of operations of the
Company or its Subsidiaries.

The opinions set forth in this letter are further subject to and qualified in
all respects by the following:



(a)   We are members of the Bar of the State of New York. We do not express any
opinion as to the laws of any jurisdiction other than the State of New York and
the federal laws of the United States of America.



(b)   This opinion letter is limited to the matters stated herein and no opinion
may be inferred or implied beyond the matters expressly stated.



(c)   We express no opinion regarding the applicability or effect of, or
compliance with, federal or state antitrust laws, environmental laws, ERISA, the
Communications Act of 1934, as amended or any order, rules or regulations issued
thereunder or pertaining thereto.



(d)   We express no opinion with respect to any indemnification or reimbursement
obligation or limitation on liability contained in the Credit Agreement, insofar
as such provision provides exculpation or exemption from, or requires
indemnification or reimbursement of a party for, its own action or inaction,
where such action or inaction involves such party’s gross negligence,
recklessness or wilful or unlawful misconduct or to the extent any such
provision is contrary to public policy.

 



--------------------------------------------------------------------------------



 



(e)   We express no opinion with respect to the enforceability of provisions in
the Credit Agreement to the effect that terms may not be waived or modified
except in writing.



(f)   We express no opinion as to (i) the applicability of, or compliance by any
Lender or the Administrative Agent with, any federal, state or local law or
regulation and would affect such Lender’s or the Administrative Agent’s right
and power to take any actions or exercise any rights or remedies under the
Credit Agreement (including, without limitation, provisions regarding the giving
of notice, service of process, deficiency proceedings and the order in which
actions will be taken) and (ii) any provision that purports to waive rights to
object to jurisdiction or venue.



(g)   We express no opinion as to the last sentence of Section 2.18(d) of the
Credit Agreement to the extent that such section purports to grant rights of
set-off to any purchaser of a participating interest in a Loan.



(h)   With respect to the submission to the jurisdiction of the United States
District Court for the Southern District of New York in Section 9.09 of the
Credit Agreement, we note the limitation of 28 U.S.C. § 1332 on federal court
jurisdiction in cases where diversity of citizenship is lacking, and we also
note that such submission and the waivers contained in such section cannot
supersede that court’s discretion in determining whether to transfer any action
from one federal court to another under 28 U.S.C. § 1404(a).

This opinion letter is being furnished only to you and is solely for your
benefit and your permitted assignees under the Credit Agreement, and is not to
be quoted, relied upon or otherwise referred to, in whole or in part, for any
other purpose without, in each instance, our express prior written consent. We
hereby disclaim any duty or obligation to advise you of any change in facts,
laws, statutes, ordinances, rules or regulations occurring after the date hereof
even though such change may affect the opinions expressed herein.

Very truly yours,





 



--------------------------------------------------------------------------------



 



Exhibit A

Financial Institutions

JPMorgan Chase Bank, N.A.
Bank of America, N.A.
Wachovia Bank, N.A.
Harris Nesbitt Financing, Inc.
BNP Paribas
The Royal Bank of Scotland plc
The Bank of New York
Wells Fargo Bank, National Association
Mizuho Corporate Bank Ltd.
UFJ Bank Limited

 